Case 2:19-cv-14370-RLR Document 8 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CV-14370-ROSENBERG
                            (CASE NO. 16-CR-14002-ROSENBERG)


 VENTERIA LEANET REASON,

        Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ____________________________/

                    ORDER ADOPTING MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION, DISMISSING
                MOTION TO VACATE SENTENCE, AND CLOSING CASE

        This matter is before the Court upon Movant’s pro se Motion Under 28 U.S.C. § 2255 to

 Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed at DE 1 under Case

 No. 19-CV-14370. The Court previously referred the Motion to Magistrate Judge Lisette M.

 Reid for a Report and Recommendation on any dispositive matters. On August 25, 2020, Judge

 Reid issued a Report of Magistrate Judge, in which she recommended that the Motion be

 dismissed as untimely. DE 7 under Case No. 19-CV-14370. The parties had until September 9,

 2020 to object to the Report of Magistrate Judge, but neither filed an objection.

        The Court has reviewed Movant’s Motion, Respondent’s Response thereto, the Report of

 Magistrate Judge, and all relevant records from the underlying criminal case (Case No. 16-CR-

 14002) and is otherwise fully advised in the premises. The Court agrees with the analysis and

 conclusions in the Report of Magistrate Judge and finds Judge Reid’s recommendation to be well

 reasoned and correct.
Case 2:19-cv-14370-RLR Document 8 Entered on FLSD Docket 09/30/2020 Page 2 of 2



         Accordingly, it is ORDERED AND ADJUDGED as follows:

     1. Judge Reid’s Report of Magistrate Judge [DE 7 under Case No. 19-CV-14370] is

         ADOPTED as the Order of the Court.

     2. Movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

         Person in Federal Custody [DE 1 under Case No. 19-CV-14370] is DISMISSED AS

         UNTIMELY.

     3. A certificate of appealability SHALL NOT ISSUE.

     4. Judgment is entered for Respondent.

     5. The Clerk of the Court is instructed to CLOSE Case No. 19-CV-14370. All deadlines

         are TERMINATED, all hearings are CANCELLED, and all motions are DENIED AS

         MOOT.

         DONE AND ORDERED in Chambers, Fort Pierce, Florida, this 30th day of September,

 2020.

                                                  _______________________________
                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE
 Copies furnished to:
 Plaintiff
 Counsel of Record




                                              2
